Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 and 19-20 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 49, line 2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
SRP-phage”, should be defined at the first occurrence as signal recognition pathway. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 2 are directed to any capture agent specific for a target oligomer. Independent claim 1 only requires any capture agent with no specific oligomer target and its dependent claims 4 and 5 requires theses capture agents to be any antibody. Dependent claim 19 is the only one that specifically call for target oligomers of A, tau and -syn.

"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, the capture agent has no specific structure in the independent claims and only some of the dependent claims call for generic antibodies.
These claims read on any capture agent that can perform the required function of binding any target oligomer. This can be achieved in any form as long as the capture agent captures an oligomer. Independent claim 2 and it dependent claims do not claim any specific oligomer. Only dependent claim 19 limits the target oligomers but does not require any specific capture agent to achieve their goals. Further, the instant specification at page 15 defines the term “capture agent” as an antibody as one of their embodiments. While the instant specification discloses seven antibodies, the scope of the term “capture agent” is so broad and reads on so many possible genera that it is clear that the specification fails to describe all of the possible agents that are encompassed by this term. The “capture agent” encompasses any agent that has the required function but the instant specification fails to teach all the 
Further, the limitation of antibodies or scFv as in instant claims 4 and 5 do not fully describe all antibodies. While antibodies generally share certain characteristics such as Fc regions or hinge regions it does not teach all of the possible CDRs or HVRs. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence or target like A, tau and -syn and envisage or describe the structural combination of six CDRs that will bind that antigen or what antibody will specifically meet all functional limitations of the instant claims. First, even highly related CDRs may not bind the same target. See for example Kussie (instant PTO-892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind  antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11 of Abbive decision).
The specification discloses multiple antibodies. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions. 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. It is appreciated that certain claims do include at least some specific capture agent such as specific antibodies in instant claim 6.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See,  obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the capture agent or antibody, especially in view of the unpredictability of such an endeavor. The prior art as evidenced by Edwards et al., 2003 (instant PTO-892) teaches there is a substantially huge antibody diversity produced to one single antigen target. Edwards provides evidence that over 1000 antibodies, all different amino acid sequences, were generated towards one single protein antigen target (see abstract). Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies. Possession may not be shown 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the specifically disclosed antibodies, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed capture agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sierks et al., WO2012/058308 (instant PTO-892), Sierks et al., 2011 (instant PTO-892) and Goldman et al., 2010 (instant PTO-892) in view of Steiner et al., 2006 (instant PTO-892).
Sierks 2012 teaches antibodies that bind to A oligomers and using them in diagnostic methods including ELISAs (see page 8, 3rd paragraph). Sierks 2010 teaches that reagents that can specifically target the naturally derived oligomers would be valuable tools for diagnostic and therapeutic application for Alzheimer’s disease (see page 2, lines 15-19). Sierks 2012 teaches multiple antibodies against A oligomers including C6 and A4 scFv antibodies (see page 5, lines, 11-13; page 6) as in instant claims 1, 2, 4-6 and 19. Sierks 2012 teaches that their C6 antibody can be used in any diagnostic format to determine the presence of A oligomers (see page 12, 2nd paragraph) as in instant claim 19. Sierks 2012 teaches that the diagnostic format may be a “sandwich ELISA” and immobilizing C6 nanobodies to solid support, adding a biological sample containing A oligomers and adding a second or third antibody linked to a detection label (see page 15, 1st paragraph, page 17, 2nd paragraph) as in instant claims 1-2 and 4-6. Sierks 2012 teaches that the physiological sample includes brain tissue, serum cerebrospinal fluid (CSF), urine or saliva (see page 4, lines 13-14) as in instant claim 3. Sierks 2012 teaches enzymatic labels such as horse radish peroxidase (HRP) and that the type of label is chosen dependent on the ease of conjugation with the product and sensitivity required (see page 10, 1st paragraph) as required for labeled detection agents as in instant claims 1-2. Sierks 2012 teaches using a blocking solution including BSA, casein or solutions of 5% milk powder (see page 16, 3rd paragraph; page 21, lines 19-20) as required in  and C6 nanobody at 37 degree Celsius (see page 23, lines 5-7) as required in instant claims 13-14. Sierks 2012 teaches amplification of the signal (see page 14, 1st paragraph) but does not specifically teach the instantly claimed labeled phage specific for the target oligomer of instant claims 1-2.
Sierks 2011 teaches that CSF levels of A, tau and -syn are biomarkers for different neurodegenerative diseases including Alzheimer’s disease, Parkinson’s disease and dementia with Lewy body and the different levels of these biomarkers in the CSF will provide a more refined and powerful tool to facilitate early and accurate diagnosis of a variety of neurodegenerative disease (see page 1192, 2nd column, “Discussion”) as in instant claims 1-3 and 19-20. Sierks 2011 teaches using the antibody scFv A4 to detect soluble oligomer A aggregates in ELISA (see page 1191, 1st column, 3rd paragraph) and using D10 and D5 nanobody to detect -syn in CSF samples (see page 1191, 2nd column, 2nd paragraph) as instant claims 1-6. Sierks 2011 teaches using immobilized antibodies inside nanowells to bind target antigens (see page 1190, 1st column, top of 2nd paragraph) and reads on capture antibody coated on a solid surface as in instant claims 1-2. Sierks 2011 teaches that these immobilized nanobodies, including scFv A4, D10 and D5 can detect fentomolar concentrations of the antigens (see page 1192, 2nd column, 1st and 3rd paragraph and page 1193, 2nd column, 2nd paragraph) as in instant claims 1-2. Sierks 2011 teaches that the A4 nanobody is very sensitive and is able to distinguish between AD CSF sample from Parkinson’s disease and normal samples (see page 1194, 1st column, 1st and 2nd 
Goldman teaches amplification of immunoassays using phage-displayed single domain antibodies (sdAb). Goldman teaches using label phage displayed antibodies as reporter reagents. Goldman teaches that biotinylated phage is better than dye labeled phage (see abstract). Goldman teaches streptavidin-HRP (see page 183, 1st column, 2nd paragraph) as in instant claims 1-2. Goldman teaches using these label phage reporter reagents in immunoassays like ELISAs (see abstract and page 182, 2nd column, 2nd paragraph). Goldman teaches antiphage-HRP used in ELISA which leads to signal amplification (see page 183, bottom of 2nd column). Goldman teaches that the phage displayed antibody that was biotinylated showed about 5 times improvement since the phage allows for a higher number of labeling agents than single antibody alone would (see page 184, 2nd column, 1st paragraph and page 185, 2nd column). Goldman does not teach using this method to detect oligomers.
See Sierks 2012, Sierks 2011 and Goldman as discussed above. None teach using the SRP-phage of instant claims 1 and 2.
Steiner teaches that even proteins that fold well in bacteria are frequently displayed poorly on filamentous phage (see abstract). Steiner teaches that directing proteins to the cotranslational signal recognition particle (SRP) translocation pathway results in much higher display levels than directing them to the conventional post-translation Sec translocation pathway (see abstract and page 828, bottom of 2nd column). Steiner teaches that the SRP also improves the display levels for scFv nd column). Steiner teaches that the SRP phage maintains or improves the levels of protein displayed in phage (see page 829, 2nd column, 2nd paragraph). Steiner does not teach using phage as signal amplifier in an ELISA to detect oligomers.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Sierks 2012, Sierks 2011, Goldman and Steiner. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because one would want to be able to distinguish between different samples from different diseases even with a low antigen signal present early on in the progression of the disease as in instant claims 1-2. One of ordinary skill in the art would be motivated to use the scFv antibodies, such as A4, taught by Sierks 2011 in the diagnostic method using an ELISA, as taught by Sierks 2012 since the scFv A4 antibody is able to detect fentomolar concentrations of the antigens (see page 1192, 2nd column, 1st and 3rd paragraph and page 1193, 2nd column, 2nd paragraph), is very sensitive and able to distinguish between AD CSF sample from Parkinson’s disease and normal samples (see page 1194, 1st column, 1st and 2nd paragraphs) as required in instant claims 1-2 and 20. One would also be able to use these methods to measure the levels of the oligomers in any subject including ones without neurodegenerative disease symptoms as in instant claim 20. One would be motivates to use the HRP label phage in the ELISA as a reported reagent since Goldman teaches that the labeled HRP phage is able to improve the sensitivity of the ELISA by amplifying it signal. All of these modifications leads to an improvement to the method which would be a desirable effect. As noted by the United States Supreme  oligomers with a specific scFv in an ELISA), and a person of ordinary skill would recognize that it would improve similar methods (i.e., Goldman’s method of amplifying the signal with phage) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
While none of the references teach the concentration range of the phage of instant claims 15-16, the amount of phage needs for the immunoassay would be achieved through routine optimization (see MPEP § 2144.05) since it is known that the not great amounts of phage are needed to bind the oligomers in the assay. 
Finally, the person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Steiner teaches that the SRP phage improve the display of scFv antibodies. One of ordinary skill in the art would be motivated to use all of the possible modifications known in the art to improve a diagnostic method and would be motivated to use the SRP phage in the ELISA immunoassay since SRP also nd column). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 1-8, 10-16 and 19-20 are obvious over Sierks 2012, Sierks 2011, Goldman and Steiner. 

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sierks et al., WO2012/058308 (instant PTO-892), Sierks et al., 2011 (instant PTO-892) and Goldman et al., 2010 (instant PTO-892) in view of Steiner et al., 2006 (instant PTO-892) and Kirsch et al., 2008 (instant PTO-892).
See Sierks 2012, Sierks 2011, Goldman and Steiner as discussed above. None specifically teach using the 2% milk as instant claim 9.
Kirsch teaches the use of 2% milk as a blocker for an ELISA with scFv antibodies. Kirsch clearly teaches using 2% milk as a blocking buffer (see page 12 of 15, lower parts of 1st and 2nd column) as in instant claim 9.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Sierks 2012, Sierks 2011, Goldman, Steiner and Kirsch. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because one would want to be able to distinguish between different samples from different diseases even with a low antigen signal present early on in the progression of the disease. One of ordinary skill in the art would be motivated to use the 2% milk blocking solution on the instant assay since one st and 2nd column). One of ordinary skill in the art would be motivated to use all of the possible modifications known in the art to improve a diagnostic method. All of these modifications leads to an improvement to the method which would be a desirable effect. 
Therefore, claims 1-16 and 19-20 are obvious over Sierks 2012, Sierks 2011, Goldman, Steiner and Kirsch. 

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649